Citation Nr: 0023068	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-00 514A	)	DATE
	)
	)


THE ISSUE

Whether a September 4, 1997, decision of the Board of 
Veterans' Appeals denying service connection for the cause of 
the veteran's death should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


ADMINISTRATIVE REFERRAL

The veteran in this case served on active duty from May 1941 
to August 1945.  He died in April 1994.  The moving party is 
the veteran's widow.

On January 5, 1998, a motion for revision of the September 
7, 1998 Board decision which denied service connection for 
the cause of the veteran's death based on clear and 
unmistakable error (CUE) was received.

A decision by the Board is subject to revision on the 
grounds of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  
The Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (1999).

With respect to the existence of CUE in Board decisions 
issued on or after July 21, 1992, the Board has constructive 
notice of relevant documents possessed by the Department of 
Veterans Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2) (1999).

A review of the claims folder reveals that the following 
evidence is lacking from the record:  (1) the autopsy report 
noted on the death certificate and cited in the moving 
party's January 1998 motion; (2) VA treatment records dated 
March and April 1994 as well as the VA hospital summary 
report from the veteran's final hospitalization at the VA 
Medical Center (VAMC) in Gainesville, Florida.

Pursuant to 38 C.F.R. § 20.1405(e) (1999), the Board may 
utilize the various agencies of original jurisdiction (AOJs) 
(the RO) to ensure completeness of the record in connection 
with a motion for CUE review.  Accordingly, the case is 
referred to the RO for the following actions:

1.  The RO should obtain and associate with the 
claims folder, the veteran's VA medical records, 
both inpatient and outpatient, dated in March and 
April 1994, as well as a copy of the autopsy 
report.  


2.  After the evidence has been associated with 
the claims file, the case should be returned to 
the Board for initial review.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This referral 
under 38 C.F.R. § 20.1405(e) (1999) is not a final decision 
of the Board.  38 C.F.R. § 20.1409 (1999).


